Exhibit 32.2 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1-OXLEY ACT OF 2002 I, Soenke Timm, Principal Financial Officer of Curry Gold Corp, a Nevada corporation (the Company), certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report on Form 10-Q of Curry Gold Corp (the Registrant) for the fiscal quarter ended August 31, 2011 (the Report) which this statement accompanies fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.Information contained in the Report fairly presents, in all material respects, the financial condition and results of the Company. Dated:October 13, 2011 Curry Gold Corp By: /s/ Soenke Timm Principal Financial Officer
